Case 3:20-cv-00045-NKM Document 32 Filed 08/19/20 Page 1 of 3 Pageid#: 1001




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                            CHARLOTTESVILLE DIVISION

                                              )
  WILD VIRGINIA, VIRGINIA                     )    Case No. 3:20-cv-00045-NKM
  WILDERNESS COMMITTEE,                       )
  UPSTATE FOREVER, SOUTH                      )
  CAROLINA WILDLIFE FEDERATION,               )
  NORTH CAROLINA WILDLIFE                     )
  FEDERATION, NATIONAL TRUST                  )
  FOR HISTORIC PRESERVATION,                  )
  MOUNTAINTRUE, HAW RIVER                     )
  ASSEMBLY, HIGHLANDERS FOR                   )
  RESPONSIBLE DEVELOPMENT,                    )
  DEFENDERS OF WILDLIFE,
                                              )
  COWPASTURE RIVER
                                              )
  PRESERVATION ASSOCIATION,
  CONGAREE RIVERKEEPER, THE
                                              )
  CLINCH COALITION, CLEAN AIR                 )
  CAROLINA, CAPE FEAR RIVER                   )
  WATCH, ALLIANCE FOR THE                     )
  SHENANDOAH VALLEY, and                      )
  ALABAMA RIVERS ALLIANCE,                    )
                                              )
        Plaintiffs,                           )
                                              )
 v.                                           )
                                              )
  COUNCIL ON ENVIRONMENTAL                    )
  QUALITY and MARY NEUMAYR IN                 )
  HER OFFICIAL CAPACITY AS CHAIR              )
  OF THE COUNCIL ON                           )
  ENVIRONMENTAL QUALITY,                      )
                                              )
        Defendants.                           )

                  DEFENDANTS’ MOTION FOR EXTENSION OF TIME

       For the reasons set forth in Defendants’ Opposition to Plaintiffs’ Request for Expedited

Briefing and Motion for Extension of Time (ECF No. 31), Defendants move the Court to extend

the deadline for their response to Plaintiffs’ Motion for a Preliminary Injunction (ECF No. 30),

and set the schedule below for the briefing of Plaintiffs’ Motion for a Preliminary Injunction and
Case 3:20-cv-00045-NKM Document 32 Filed 08/19/20 Page 2 of 3 Pageid#: 1002




Defendants’ forthcoming Motion to Dismiss:

       August 18, 2020       Plaintiffs’ Motion for Preliminary Injunction

       August 25, 2020       Defendants’ Motion to Dismiss

       September 8, 2020     Plaintiffs’ Opposition to Motion to Dismiss, Defendants’

                             Opposition to Motion For Preliminary Injunction

       September 15, 2020 Plaintiffs’ Reply Supporting Preliminary Injunction, Defendants

                             Reply Supporting Motion to Dismiss



Dated: August 19, 2020


Respectfully submitted,

 THOMAS T. CULLEN                                 JEFFREY BOSSERT CLARK
 United States Attorney                           Assistant Attorney General
                                                  JONATHAN BRIGHTBILL
 /s/ Krista Consiglio Frith                       Principal Deputy Assistant Attorney General
 Assistant United States Attorney                 PAUL SALAMANCA
 Virginia Bar No. 89088                           Senior Counsel
 United States Attorney’s Office
 P.O. Box 1709                                    /s/Barclay T. Samford
 Roanoke, VA 24008                                BARCLAY T. SAMFORD
 TEL (540) 857-2250                               NM State Bar No. 12323
 FAX (540) 857-2614                               Senior Attorney
 Krista.frith@usdoj.gov                           U.S. Department of Justice
                                                  Environment and Natural Resources
                                                  Division
                                                  Natural Resources Section
                                                  999 18th Street, South Terrace, Suite 370
                                                  Denver, CO 80202
                                                  Tel: (303) 844-1475
                                                  E-mail: clay.samford@usdoj.gov

                                                  MATTHEW R. OAKES
                                                  Senior Counsel
                                                  Environment and Natural Resources
                                                  Division, Law and Policy
                                                  Section
                                                  U.S. Department of Justice
Case 3:20-cv-00045-NKM Document 32 Filed 08/19/20 Page 3 of 3 Pageid#: 1003




                                       Post Office Box 7415
                                       Washington, D.C. 20044
                                       Tel: (202) 514-2686
                                       E-mail: matthew.oakes@usdoj.gov

                                       CLARE BORONOW
                                       Trial Attorney
                                       U.S. Department of Justice
                                       Environment and Natural Resources
                                       Division
                                       Natural Resources Section
                                       999 18th Street, South Terrace, Suite 370
                                       Denver, CO 80202
                                       Tel: (303) 844-1362
                                       clare.boronow@usdoj.gov
